People v Samuel (2018 NY Slip Op 06431)





People v Samuel


2018 NY Slip Op 06431


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: SMITH, J.P., PERADOTTO, NEMOYER, CURRAN, AND TROUTMAN, JJ. (Filed Sept. 28, 2018.) 


MOTION NO. (814/17) KA 13-00159.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vTIMOTHY D. SAMUEL, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.